           Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ROSSI WADE & DAUGHTER (JANE                      *
DOE),
                                                 *
       Plaintiffs,
v.                                               *          Case No.: GJH-20-0656

TRUIST BANK, et al.,                             *

       Defendants.                               *

*      *       *      *       *      *       *       *      *      *       *      *        *

                                  MEMORANDUM OPINION

       Pro-Se Plaintiff Rossi Wade and her daughter brought this civil action against Defendants

Truist Bank, Suntrust Bank & BB&T Merger, Suntrust “Truist” Bank, Suntrust Corp., Suntrust

Holdings, Kelly S. King (Truist Bank’s Chairman & CEO), William H. Rogers (Truist Bank’s

President & CEO), Branch Managers Maurice Steward and Stephon Cumberbatch, Operations

Manager Jodi Meadows, Executive Manager Cynthia Williams, and members of the Truist Bank

Board of Directors—Jennifer S. Banner, K. David Boyer, Jr., Agnes Bundy Scalan, Anna R.

Cablik, Dallas S. Clement, Paul D. Donahue, Paul R. Garcia, Patrick C. Graney III, Linnie M.

Haynesworth, Easter A. Maynard, Donna S. Morea, Charles A. Patton, Nido R. Quebein, David

M. Ratcliffe, Frank O. Scruggs, Jr., Christine Sears, Thomas E. Skains, Bruce L. Tanner,

Thomas N. Thompson, and Steven C. Voorhees. ECF No. 1. Plaintiff alleged claims of

“Negligence, Breach of Contract, Privacy Rule under Title V of the Gramm-Leach Bliley Law,

Unfair and Deceptive Trade Practices, Liability, Vicarious Liability, Deceit and False

Representation, The Banking Act and Physical and Emotional Injury,” based on an incident in

which Plaintiff was unable to access funds in her bank account. See id. at 27. On January 28,

                                                 1
            Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 2 of 8



2021, this Court issued a Memorandum Opinion and Order granting Defendants’ Motion to

Dismiss and directing the clerk to close the case. ECF Nos. 39 & 40. Pending before the Court is

Plaintiff’s Motion to Vacate and/or Reconsider Judgment. ECF Nos. 41 & 42. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Plaintiff’s Motion is

denied.

I.        BACKGROUND1

          The background facts of this action were fully set forth in this Court’s previous

Memorandum Opinion. ECF No. 39. To summarize as relevant here, Plaintiff alleges she opened

an account at SunTrust Bank—now, after merging with BB&T, Truist Bank—under assurances

from the branch manager that she would be able to access the funds in her account on July 1,

2019. ECF No. 1 at 6–7. However, when she returned to the bank on July 1, 2019, to retrieve the

funds in order to pay for a medical procedure, she was unable to do so. Id. at 7. After several

interactions with bank employees concerning her account, Plaintiff was eventually told her

account had been closed due to fraud on July 3, 2019. Id. at 7–10. Plaintiff was subsequently

unable to retrieve the funds she had deposited. Id.

          On March 11, 2020, Plaintiff filed suit in this Court. ECF No. 1. The Complaint was

nearly identical to a complaint she had filed on February 20, 2020, in the District Court for the

Eastern District of Virginia. Compare id. with ECF No. 6-3.2


1
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
2
  On October 1, 2019, Plaintiff filed suit against SunTrust Bank and Maurice Steward in the Circuit Court for the
City of Alexandria, Case No. CL19003062. ECF No. 6-1. Defendants removed the case to the Eastern District of
Virginia, where the court dismissed the action. ECF No. 6-2 at 6 (Wade v. SunTrust Bank & Employees, No. 1:19-
CV-1447, 2019 WL 8918916, at *2 (E.D. Va. Dec. 30, 2019)). On February 20, 2020, Plaintiff filed a new action in
the same court. ECF No. 6-3. The court, sua sponte, ruled that the complaint was “in fact an amended complaint in
Plaintiff Rossi Wade’s earlier action, Wade v. SunTrust Bank & Employees, 1:19-cv-1447,” and dismissed the
complaint with prejudice. ECF No. 6-4 at 2 (Wade v. SunTrust Bank & Employees, No. 1:12-cv-00169 (E.D. Va.
Feb. 26, 2020)).

                                                        2
          Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 3 of 8



       Defendants moved to dismiss the Complaint on April 20, 2020, arguing Plaintiff’s claims

were barred by res judicata, ECF No. 5, 6, and filed a corrected motion on April 24, 2020, ECF

No. 7. Plaintiff filed an Opposition to Defendants’ motion on May 18, 2020. ECF No. 10.

Plaintiff’s Opposition contained another version of the same Complaint with several alterations

and additional allegations. See id. Defendants filed a reply on June 2, 2020. ECF No. 12. Plaintiff

filed a Motion for Leave to File a Surreply on July 23, 2020. ECF No. 30.

       On July 2, 2020, Plaintiff filed an Amended Complaint without requesting leave of the

Court. ECF No. 15. The Amended Complaint was similar to the version included in Plaintiff’s

Opposition to Defendants’ Motion to Dismiss. Compare id. with ECF No. 10. Plaintiff also

attached several documents from the prior Virginia action to the Amended Complaint: the first

complaint she filed in Virginia state court on October 1, 2019, ECF No. 15-1, Defendants’

Motion to Dismiss that first complaint in the District Court for the Eastern District of Virginia,

ECF No. 15-2, and the District Court’s first order dismissing that complaint, issued on December

30, 2019, ECF No. 15-3.

       Five days later, Plaintiff filed a Motion for Leave to Amend Original Complaint, stating

that, through additional research, she had found that new officers, directors, managers, and

employees had been appointed at Truist Bank, and, as a result, she was supplementing the list of

defendants. ECF No. 16. However, despite stating that she was submitting “the new list of names

as well as the summons,” she did not do so. See id.

       On July 16, 2020, Defendants filed a Motion to Strike the Amended Complaint, ECF No.

21, and an Opposition to Plaintiff’s Motion for Leave to Amend Original Complaint, ECF No.

22.




                                                 3
         Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 4 of 8



       On January 28, 2020, the Court issued an Order granting Defendants’ Motion to Dismiss,

granting Defendants’ Motion to Strike the Amended Complaint, denying Plaintiff’s Motion for

Leave to Amend Original Complaint to add additional defendants, and denying Plaintiff’s

Motion for Leave to File a Surreply. ECF No. 40. On February 16, 2020, Plaintiff filed a Motion

for Reconsideration, asserting that she had filed an Opposition to Defendants’ Motion to Strike

the Amended Complaint that was “missing” and had not been considered in the Court’s decision.

ECF Nos. 41 & 42. Plaintiff attaches two motions to her Motion for Reconsideration: one is the

missing Opposition to Defendants’ Motion to Strike, ECF No. 42-2, and the other is a Motion to

Strike Defendants’ Inclusion of Records from Prior Proceedings, ECF No. 42-1. The Opposition

to Defendants’ Motion to Strike is accompanied by a Certificate of Service stating that the

foregoing filing had been served on opposing counsel on July 2, 2020, apparently two weeks

before Defendants had filed the Motion to Strike itself. See ECF No. 42-2 at 3. Neither filing

appears on the docket.

II.    STANDARD OF REVIEW

       The Federal Rules of Civil Procedure allow a litigant subject to an adverse judgment to

file either a motion to alter or amend the judgment pursuant to Rule 59(e) or a motion seeking

relief from the judgment pursuant to Rule 60(b). Plaintiff does not clearly indicate under which

rule she filed the Motion. Nevertheless, because she filed the Motion less than three weeks after

the Court issued its judgment, and the reasons for reconsideration expressed in the Motion do not

indicate it should be construed as a motion brought under Rule 60(b), the Court understands the

Motion to be brought under Rule 59(e). See MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269,

277–78 (4th Cir. 2008) (finding that “‘if a post-judgment motion is filed within [the time period

prescribed by Rule 59(e)] and calls into question the correctness of that judgment it should be



                                                4
          Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 5 of 8



treated as a motion under Rule 59(e), however it may be formally styled,’” but noting that the

panel believed “this approach is no longer appropriate” and recognizing that other circuits look

to the motion’s substance and reasoning rather than its timing (quoting Dove v. CODESCO, 569

F.2d 807, 809 (4th Cir. 1978)); see also Cohen v. Rosenstein, 804 F. App’x 194, 195–96 (4th Cir.

2020) (per curiam) (unpublished) (construing post-judgment motion as a Rule 59(e) motion

where it was filed within 28 days of the entry of judgment).

       Rule 59(e) provides that a party may file a motion to alter or amend a judgment no later

than 28 days after the entry of the judgment. Fed. R. Civ. P. 59(e). The United States Court of

Appeals for the Fourth Circuit has repeatedly recognized that a final judgment may be amended

under Rule 59(e) in only three circumstances: “(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear

error of law or prevent manifest injustice.” United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pac. Ins. Co. v. Am. Nat’l Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

       A Rule 59(e) motion “may not be used to relitigate old matters, or to raise arguments or

present evidence that could have been raised prior to the entry of judgment.” Pacific Ins. Co.,

148 F.3d at 403 (quoting 11 Wright et al., Federal Practice and Procedure § 2810.1, at 127–28

(2d ed. 1995)); see also Kelly v. Simpson, No. CV RDB-16-4067, 2017 WL 4065820, at *1 (D.

Md. Jan. 26, 2017). “[M]ere disagreement does not support a Rule 59(e) motion.” Hutchinson v.

Staton, 994 F.2d 1076, 1082 (4th Cir. 1993). Such limitations on Rule 59(e) motions are

necessary because “[w]ere it otherwise, then there would be no conclusion to motions practice,

each motion becoming nothing more than the latest installment in a potentially endless serial that

would exhaust the resources of the parties and the [C]ourt—not to mention its patience.” Pinney



                                                  5
          Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 6 of 8



v. Nokia, Inc., 402 F.3d 430, 453 (4th Cir. 2005) (quoting Potter v. Potter, 199 F.R.D. 550, 553

(D. Md. 2001)). Granting a motion for reconsideration “is an extraordinary remedy, which

should be used sparingly.” Pacific Ins. Co., 148 F.3d at 403 (quoting Wright et al., Federal

Practice and Procedure § 2810.1, at 124).

III.   DISCUSSION

       Plaintiff does not argue there has been any intervening change in law or that new

evidence is available that was not when the Court made its determination. Plaintiff’s Motion may

only be granted, therefore, if she shows it is necessary to “correct a clear error of law or prevent

manifest injustice.” United States ex rel. Becker, 305 F.3d at 290.

       “Clear error or manifest injustice occurs where a court ‘has patently misunderstood a

party, or has made a decision outside the adversarial issues presented to the Court by the parties,

or has made an error not of reasoning but of apprehension[.]’” Wagner v. Warden, No. CV ELH-

14-791, 2016 WL 1169937, at *3 (D. Md. Mar. 24, 2016) (quoting King v. McFadden, 2015 WL

4937292 * 2 (D.S.C. August 18, 2015)). As stated above, “mere disagreement with the Court’s

previous decision will not suffice.” June v. Thomasson, No. CV GLR-14-2450, 2016 WL

7374432, at *2 (D. Md. Dec. 20, 2016). Nor is it enough for the prior judgment to be “just maybe

or probably wrong[.]” TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009) (quoting Parts

& Elec. Motors v. Sterling Elec., 866 F.2d 228, 233 (7th Cir. 1988)). Rather, this Court will only

grant a Rule 59(e) motion to alter or amend a judgment based on a clear error of law when the

prior judgment is “dead wrong,” striking the court “as wrong with the force of a five-week-old,

unrefrigerated dead fish.” Id. (quoting Parts & Elec. Motors v. Sterling Elec., 866 F.2d at 233).

       Plaintiff asserts that one of her filings—an Opposition to Defendants’ Motion to Strike

the Amended Complaint—is “missing” and was “omitted” from the Court’s consideration. ECF



                                                  6
             Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 7 of 8



No. 42 at 1. She does not explain why that document was not properly filed on the docket.

Additionally, the missing motion contains a Certificate of Service dated July 2, 2020, ECF No.

42-2 at 3, although the Motion to Strike that it opposes was not filed until July 16, 2020, ECF

No. 21. Although self-represented litigants are afforded some measure of leniency in the form

and substance of their filings, they must still meet some basic standard of accountability. Cf. Hill

v. SJV LLC, No. 116CV00193GBLTCB, 2017 WL 4476831, at *1 (E.D. Va. July 28, 2017)

(“Pro se litigants are held to a basic standard of accountability for the contents of their court

papers.”) (citing LBCMT 2007–C3 Urbana Pike, LLC v. Sheppard, 302 F.R.D. 385, 388 (D. Md.

2014)). The Court will therefore not reverse its decision because Plaintiff failed to ensure its

filings were properly docketed, particularly where Plaintiff does not provide any explanation for

the error.

        Moreover, even were the Court to take into account Plaintiff’s missing filing, the decision

would not be affected. Plaintiff alleges that she should have been allowed to file an Amended

Complaint under Federal Rule of Civil Procedure 15(a); however, that rule allows for

amendment without requesting the Court’s leave only within 21 days of serving the original

pleading or 21 days after service of a responsive pleading or a motion under Rule 12(b), (e), or

(f). Fed. R. Civ. P. 15(a)(1). Even still, as the Court stated in the Memorandum Opinion, leave to

amend after this time period “shall be freely given when justice so requires,” Fed. R. Civ. P.

15(a)(2), and should be denied only when the amendment “would be prejudicial to the opposing

party, there has been bad faith on the part of the moving party, or the amendment would be

futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)). The Court nevertheless concluded that the proposed Amended

Complaint was, like the original pleading, barred by res judicata, and therefore granted



                                                  7
            Case 8:20-cv-00656-GJH Document 45 Filed 05/10/21 Page 8 of 8



Defendants’ Motion to Strike the Amended Complaint because amendment would have been

futile. ECF No. 39 at 8–9. Plaintiff does not offer any other discernable arguments in the

Opposition to Defendants’ Motion to Strike that would alter the Court’s conclusion.3

          Accordingly, Plaintiff has not shown that the Court’s judgment entered on January 28,

2021, was “dead wrong” such that it requires amendment “to correct a clear error of law or

prevent manifest injustice.” TFWS, Inc., 572 F.3d at 194; United States ex rel. Becker, 305 F.3d

at 290.

IV.       CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Reconsideration is denied.



Date: May 10, 2021                                                     _/s/_________________________
                                                                       GEORGE J. HAZEL
                                                                       United States District Judge




3
  In her Motion for Reconsideration, Plaintiff also includes a second motion that did not appear on the docket: a
Motion to Strike Defendants’ Inclusion of Records from Prior Proceedings. ECF No. 42-1. Plaintiff does not provide
any explanation regarding this additional motion. See ECF No. 42. The Court further notes that Plaintiff had the
opportunity to “dispute the factual accuracy of the record of [her] previous suit” after Defendants included filings
from the Virginia proceeding with their Motion to Dismiss, and she did not, Andrews v. Daw, 201 F.3d 521, 524 n.1
(4th Cir. 2000); that she does not raise any factual disputes in this unfiled motion, see ECF No. 42-1; and that
Plaintiff herself attached several documents from the Virginia proceeding to her Amended Complaint, see ECF No.
15-1; ECF No. 15-2; ECF No. 15-3.

                                                         8
